PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/389,293
Filing Date: 19 Apr 2019
Appellant(s): Holley, John, Murdick



__________________
Andrew N. Claerbout
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/06/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/06/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Arguments
On page 17, Appellant states “According to the construction on page 3 of the Final Office Action, the arm portion 79, the leg portion 77, and one of the retainer tabs 76 of Roosa purportedly are the central portion, the first outer portion, and the second outer portion, respectively, and the U-shaped slit 80, the slits 72, 90, the U-shaped slit 80, and the other one of the retainer tabs 76 of Roosa purportedly are the first cut, the second cut, the first tab, and the second tab, respectively.”  Appellant has demonstrated a misunderstanding of the rejection.  The rejection actually states “Roosa discloses carton/blank (figs 1-10), panel (any panel in fig 4, such as 26), flap (34), moveable between multiple positions (such as shown between fig 4 and figs 1/2), features for preventing folding (features of 34 such as features of 34 shown in figs 1 and 2), central portion (adjacent 79 of which is foldably connected to the at least one panel such as panel adjacent 26 as the central portion is capable of being in multiple position such as a connected position from which the portion is capable of performing the intended use of folding), first outer portion (adjacent 77), second outer portion (adjacent either 76; the Office notes that portion is merely a piece of which can include anything adjacent 76 such as piece of 76 itself as well as a panel adjacent 76), first cut (adjacent 80), second cut (adjacent 72, 90, spaced from first cut as in fig 5), first tab (adjacent 80; of which is capable of the intended use of being separable when the flap is in the substantially parallel position, such as along 80), second tab (other 76 not the second outer portion; extending away from other tab as in fig 9 as well as opposite in the above figure; of which is capable of 

    PNG
    media_image2.png
    787
    729
    media_image2.png
    Greyscale

Roosa does not disclose the central panel being foldably connected to the panel as recited in claim 1.”  The rejection provides “central portion (adjacent 79 of which is foldably connected to the at least one panel such as panel adjacent 26 as the central portion is capable of being in multiple positions such as a connected position from which the portion is capable of performing the intended use of folding)”.  Appellant has taken an overly narrow definition of the term “foldably connected”.  Appellant also does not assert a narrower scope by a special definition in the  specification.  Given the above, one of ordinary skill in the art would recognize the plain meaning of the term “foldably connected” to mean joined or linked together, either directly or with intervening elements, in a manner that permits folding action.  “Foldably connected” is a term of the art that permits intervening portions to be between the two foldably connected elements.  Appellant has failed to provide any specifics as to the manner in which the elements are connected and the manner in which the device must be capable of folding.  Roosa discloses a panel at element 26 and a central portion at and adjacent to element 79.  As shown in between figures 1, 5 as well as the folding steps figures 7-9, the central portion is folded into an upper position via intervening portions such as 77, 76.  Therefore, by definition, the prior art discloses that the central portion being foldably connected to the at least one panel.
Appellant also states “In addition, Roosa discloses that the retainer tabs 76 (the second outer portion and the second tab in the Examiner’s construction) are spaced apart from one another by the arm portion 79 (the central portion in the Examiner’s construction). The retainer tabs 76 are not separable from one another along the slits 72, 90 (the second cut in the Examiner’s construction) according to Roosa (e.g., see Fig. 5). Accordingly, in contrast to the Examiner’s construction, the retainer tabs 76 of Roosa are not a second outer portion and a second tab that are separable along a cut as recited in claim 1.”  The Office again notes that Appellant is manipulating the rejection into Appellant’s 
Appellant submits that this comment only makes the Examiner’s construction less clear because the Examiner does not explain what aspects adjacent the reference character 76 that the Examiner considers to be the second outer portion of the retainer flap 34 in Roosa.”  The Office has already addressed the above with respect to the limitations to the outer portions.  Appellant then states “in the Examiner’s construction, Roosa does not disclose first and second tabs that are separable from respective first and second outer portions along respective first and second cuts as recited in claim.”  The Office has already addressed Appellant’s specific arguments with respect to the “separable” limitation.  
With respect to claim 16, Appellant then states “For at least the reasons discussed above with respect to the rejection of claim 1 over Roosa, the Examiner’s construction on pages 3 and 5 of the Final Office Action is not supported by the disclosure of Roosa, and Roosa does not teach or suggest each and every element of claim 16. Further, claims 17-22 and 25, which depend either directly or indirectly from claim 16, are patentable over Roosa for at least the seam reasons as claim 16 and because the claims further patentably distinguish.”  The Office notes that the above response to arguments also equally apply to the blank claim 16.
On page 22, Appellant states “According to the construction on pages 4-6 of the Final Office Action, the main body 57 and the extensions 56 of Sutherland purportedly are the central portion, the first outer portion, and the second outer portion, respectively, and the slit 52, the cross slit 60, and the wings 61 of Sutherland purportedly are the first cut, the second cut, the first tab, and the second tab, respectively..”  Appellant again has demonstrated a misunderstanding of the rejection.  The rejection actually states “Sutherland discloses carton/blank (figs 1-10 panel (any panel in fig 2, such as 20), flap (28), moveable between multiple positions (such as shown between fig 2 and fig 1), features for preventing folding (features of 28 such as features of 28 shown in fig 1), central portion (adjacent 57 of which is foldably connected to the at least one panel such as panel adjacent 20 as the central portion is the extensions 56” as Appellant has misconstrued.  The rejection actually states “first outer portion (adjacent either 56; the Office notes that portion is merely a piece of which can include anything adjacent 56 such as piece of 56 itself as well as a panel adjacent 56), second outer portion (other 56 adjacent) of which means that the limited part of a whole both includes 56 as well as limited parts of a whole that are not distant, nearby 56.  Therefore, based on the rejection, one of the outer portions is at least any part of the portion indicated below:

    PNG
    media_image3.png
    721
    529
    media_image3.png
    Greyscale


Appellant then states that “in the Examiner’s construction, Sutherland does not disclose first and second tabs that are separable from respective first and second outer portions along respective first and second cuts as recited in claim 1.”  Sutherland discloses first outer portion (adjacent either 56; the Office notes that portion is merely a piece of which can include anything adjacent 56 such as piece of 56 itself as well as a panel adjacent 56), second outer portion (other 56 adjacent), first cut (adjacent 52), second cut (adjacent 60 spaced from first cut as in fig 3), first tab (adjacent one 61; of which is capable of the intended use of being separable when the flap is in the substantially parallel position, such as along 52), second tab (other 61 not the first tab; extending away from other tab as in fig 8 as well as opposite in 
Appellant further states “Similarly to the arguments relating to the rejection over Roosa above, Appellant submits that this comment only makes the Examiner’s construction less clear”.  Similar to the above, the Office again notes that Appellant does not argue that Sutherland does not disclose the related features but in other words, Appellant is merely stating that the Appellant has misconstrued the rejection.  The Office has already addressed the above, such as with respect to the outer portions.  Appellant states that “Sutherland completely lacks any showing or suggestion of an article protection flap comprising a central portion, a first outer portion, a second outer portion, a first tab, and a second tab, wherein the first tab and the second tab extend from the central portion and are separable from the respective first outer portion and second outer portion along the respective first cut and second cut.”  The Office notes that Appellant has provided a complete manipulation of the rejection and reconstructed their own version of the rejection in Appellants own words.  The Office has already addressed that Sutherland discloses the above limitations, as evidenced above.  With respect to claim 16, Appellant then states “For at least the reasons discussed above with respect to the rejection of claim 1 over Sutherland, the Examiner’s construction on pages 4-6 of the Final Office Action is not supported by the disclosure of Sutherland, and Sutherland does not teach or suggest each and every element of claim 16. Further, claims 17-22 and 25, which depend either directly or indirectly from claim 16, are patentable over Sutherland for at least the seam reasons as claim 16 and because the claims further patentably distinguish.”  The Office notes that the above response to arguments also equally apply to the blank claim 16. 
Accordingly, Appellant has not demonstrated error in the factual findings or reasoning set forth by the Office and the Office must maintain all of the above rejections.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        
Conferees:
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735                                                                                                                                                                                                        
/OREN I GINSBERG/RQAS, OPQA           
                                                                                                                                                                                             Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.